CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the “Agreement”) entered into between




INTERLINK PLUS, INC. a corporation incorporated under the laws of the State of
Nevada, (the “COMPANY”)




- and –




DESERT SKYLINE RESOURCES LLC, a corporation incorporated under the laws of the
State of Nevada, (the “CONSULTANT”)




hereafter, called “the parties”. Dated July 15, 2017




The Parties agree to respect the integrity and tangible value of this agreement
between them.




Duties. In connection with this Agreement the CONSULTANT shall assist the
COMPANY in business connections, marketing and business development.




The CONSULTANT does NOT provide any legal, accounting, auditing or tax advice to
the COMPANY. The CONSULTANT does NOT provide services to found, organize or
administrate the COMPANY. The CONSULTANT does NOT provide services to raise
funds for the COMPANY.




Term. The term of this Consulting Agreement hereunder shall commence on the
Effective Date and shall continue for a period of 3 months.




Compensation. The CONSULTANT’s compensation/consulting fee of $10,000 (Ten
Thousand Dollar) will be due on or before the end of this agreement, Oct 15,
2017.




Confidential Information, Rights and Duties.




(a)

In connection with the performance of consulting services hereunder, CONSULTANT
will keep confidential and will use only for the purpose of performing the
services described herein all information, whether written or oral, acquired
from the COMPANY in connection with our work hereunder, except: (i) information
which was available to the public prior to the engagement or which thereafter
becomes available to the public other than through a breach by parties of
obligations hereunder; (ii) information which was known to CONSULTANT prior to
the engagement; and (iii) information which CONSULTANT is required to disclose
by law (including applicable securities law requirements) or in connection with
legal process or legal or regulatory proceedings. CONSULTANT’s obligation under
this section will survive the completion of this engagement.




(b)

COMPANY further acknowledge that the COMPANY will use its best efforts to ensure
that all information concerning the COMPANY will be provided to CONSULTANT,
directly or indirectly, orally or in writing, by COMPANY or COMPANY’s respective
agents and advisors will be accurate and complete in all material respects and
will not be misleading in any material respect.




(c)

The COMPANY will provide to CONSULTANT current drafts and final copies, as soon
as they become available, of all disclosure documents filed or to be filed by or
on behalf of the COMPANY. However, the CONSULTANT will have no responsibility
for the form or content of the documentation and the description of our services
undertaken pursuant to the terms of this engagement letter. CONSULTANT will be
entitled at any time to withdraw, amend or supplement any opinion in the event
that CONSULTANT reasonably concludes that there has been a material change in
the factors upon which any such opinion is based and that, accordingly, there
has been a material change following the dates thereof.





Initial ________       Initial _______




--------------------------------------------------------------------------------




(d)

CONSULTANT’s duties under this Section (a) shall survive termination of the
Engagement. Consultant acknowledge that a remedy at law for any breach or
threatened breach by Consultant of the provisions of this Section (a) would be
inadequate, and CONSULTANT therefore agrees that the COMPANY shall be entitled
to injunctive relief in case of any such breach or threatened breach.




General Provisions.




(a)

Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein or therein




(b)

Waiver. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.




(c)

Complete Agreement. This Agreement to be effective upon the Effective Date
constitute the entire agreement between CONSULTANT and the COMPANY and it is the
complete, final, and exclusive embodiment of their agreement and supersedes any
prior agreement written or otherwise between CONSULTANT and the COMPANY with
regard to this subject matter. It is entered into without reliance on any
promise or representation other than those expressly contained herein or
therein, and it cannot be modified or amended except in a writing signed by
CONSULTANT and the Chief Executive Officer of the COMPANY.




(d)

Attorney Fees. If either party hereto brings any action to enforce his or its
rights hereunder, the prevailing party in any such action shall be entitled to
recover his or its reasonable attorneys’ fees and costs incurred in connection
with such action. In no event, will a party entitled to reimbursement be
reimbursed later than six months following the close of the calendar year in
which in such action is finally resolved.




(e)

Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Nevada as applied to contracts excluding the rules on conflicts of law.




IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.




INTERLINK PLUS, INC.







By:  /s/ Duan Fu,  President

Duan Fu    Title




Date: _________







DESERT SKYLINE RESOURCES LLC







By:  /s/ Steven Lane,  President

Steven Lane    Title




Date:___________












